Citation Nr: 0923249	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for post-
operative residuals of the left knee with degenerative joint 
disease (DJD).  

2.  Entitlement to service connection for DJD of the right 
knee, to include as secondary to a service-connected left 
knee disability.

3.  Entitlement to service connection for a left elbow 
sprain/strain, to include as secondary to a service-connected 
left knee disability.  

4.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, to include as secondary to 
a service-connected left knee disability.  

5.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
left knee disability.  

6.  Entitlement to service connection for left shoulder 
impingement syndrome, to include as secondary to a service-
connected left knee disability.  

7.  Entitlement to service connection for a left hand strain, 
to include as secondary to a service-connected left knee 
disability.  

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


(The issue of whether a March 18, 1980 decision in which the 
Board of Veterans' Appeals denied an initial, compensable 
rating for a left knee disability should be revised or 
reversed on the grounds of clear and unmistakable error, will 
be addressed in a separate decision).


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to 
September 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2008 rating decision in which the RO granted a 
separate, 20 percent disability rating for DJD of the left 
knee, effective September 17, 2007; continued a 10 percent 
disability rating for postoperative residuals of the left 
knee; denied service connection for DJD of the right knee, 
for a left elbow disability, for DDD of the lumbar spine, for 
a cervical spine disability, for left shoulder impingement 
syndrome, and for a left hand strain-each to include as 
secondary to the service-connected left knee disability; 
denied service connection for PTSD; and denied a TDIU.  The 
Veteran filed a notice of disagreement (NOD) later that 
month, and the RO issued a statement of the case (SOC) in 
October 2008.  Later that month, the Veteran filed 
correspondence that was accepted by the RO as a substantive 
appeal.

In an October 2008 rating decision, the RO recharacterized 
the Veteran's left knee disability as "post-operative 
residuals of the left knee with DJD" and assigned an 
increased, combined 40 percent rating, effective September 
17, 2007.   As a higher rating is available for this 
disability, and the Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

After certification  of the appeal to the Board, the Veteran 
submitted additional evidence.  This evidence pertains to the 
claim for an increased rating for the left knee and not to 
the issues adjudicated in this decision.  Thus, while the 
additional evidence was not accompanied by a signed waiver of 
RO consideration of the evidence, a remand of the issues 
herein decided for such consideration is unnecessary.  See 38 
C.F.R. 
§ 20.1304 (2008).

In April 2009, a Deputy Vice Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).

The Board's decision on the claims for service connection for 
left elbow, lumbar spine, cervical spine, left shoulder, and 
left hand disabilities, is set forth below.  The claims for 
an increased rating for the left knee disability, and for 
service connection for a right knee disability and for PTSD; 
as well as the claim for a TDIU, are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The Veteran's left elbow, lumbar spine, cervical spine, 
left shoulder, and left hand disabilities were not shown in 
service, and there is no competent evidence or opinion 
establishing a medical nexus between these later diagnosed 
disabilities and service.

3.  The only medical opinion on the question of whether there 
exists a medical relationship between diagnosed left elbow, 
lumbar spine, cervical spine, left shoulder, and left hand 
disabilities and the Veteran's service-connected left knee 
disability weighs against the claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow 
sprain/strain, to include as secondary to the Veteran's 
service-connected left knee disability, are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2008).

2.  The criteria for service connection for DDD of the lumbar 
spine, to include as secondary to the Veteran's service-
connected left knee disability, are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2008).

3.  The criteria for service connection for a cervical spine 
disability, to include as secondary to the Veteran's service-
connected left knee disability, are not met.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2008).

4.  The criteria for service connection for left shoulder 
impingement syndrome, to include as secondary to the 
Veteran's service-connected left knee disability, are not 
met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2008).

5.  The criteria for service connection for a left hand 
strain, to include as secondary to the Veteran's service-
connected left knee disability, are not met.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2007 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for a service 
connection, to include as secondary to a service-connected 
disability, as well as what information and evidence would be 
obtained by VA.  The letter specifically informed the Veteran 
to submit any evidence in his possession pertinent to the 
claims on appeal (consistent with Pelegrini and the version 
of 38 C.F.R. § 3.159 then in effect).  The letter also 
provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The May 2008 RO rating 
decision reflects the RO's initial adjudication of the claims 
after issuance of the December 2007 letter.  Hence, this 
letter meets the VCAA's content and timing of notice 
requirements.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs); VA records of 
treatment and evaluation; and the reports of November 2007 
and April 2008 VA examinations.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran.

The Board also finds that no further development of any of 
the claims herein decided, prior to appellate consideration, 
is required.  In June 2009, the Veteran submitted a copy of 
Social Security Administration (SSA) decision granting him 
disability benefits for impairments involving the neck, left 
arm, lower limb, and PTSD.  As explained in more detail 
below, the claims involving the knees and PTSD are being 
remanded for additional development.  With regard to the 
disabilities involving the neck and left arm, the Veteran 
contends that these disabilities resulted from injuries he 
sustained at work.  Specifically, there were two incidents 
where objects fell on him and he asserts that he was unable 
to move out of the way fast enough because of his service-
connected left knee disability.  The SSA decision notes that 
the Veteran injured his left arm during a work-related 
accident and underwent surgical fusion of the cervical spine.  
The evidence cited to in the decision does not even remotely 
suggest any sort of relationship between these disabilities 
and service, to include the service-connected left knee 
disability.  In sum, there is no indication in the claims 
file, nor has the Veteran asserted, that these records are 
pertinent to the claims being adjudicated in this decision as 
to require that additional adjudication resources be expended 
to obtain these records.  See 38 U.S.C.A. § 5103A(b), (c); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of any of the matters herein 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Initially, the Board notes that the Veteran does not assert, 
nor is there any evidence to support, that the left elbow, 
cervical spine, left shoulder, and left hand disabilities 
were incurred in or are otherwise directly related to 
military service.  In this regard, his STRs are unremarkable 
for any treatment, complaint, or diagnoses for any of these 
disabilities.  In his November 2007 claim (VA Form 21-4138), 
he claimed that these disabilities were secondary to a 
"service-connected injury."  During the April 2008 VA 
examination, he explained that he was working at a trade show 
in 2001 and that an exhibit fell on him.  He said that he 
could not move out of the way fast enough because of his 
service-connected left knee and that the exhibit injured his 
neck.  In another work-related accident that occurred in 
October 2004, he said that a beam came loose and he was 
unable to get out of the way.  During that incident, he said 
he injured his left shoulder, arm, and hand.  

With regard to the lumbar spine, during the April 2008 VA 
examination, the Veteran said that this disability was 
directly related to service and was not a result of the 
aforementioned work-related accidents.  In this regard, the 
Veteran's STRs are unremarkable for any complaint, treatment, 
or diagnoses of a lumbar spine disability.

An April 2004 VA treatment record notes that the Veteran had 
a history of spinal fusion at the C5-6 level.  In January 
2005, he complained of pain in the right knee.  In February 
2007, he complained of back and knee pain.  In September 
2007, he complained of left shoulder and arm pain after a 
steel beam had fallen on him.  He had limited range of motion 
of the left shoulder; a magnetic resonance imaging (MRI) did 
not show evidence of a rotator cuff tear; and an 
electromyograph (EMG) was inconclusive.  A September 2007 VA 
treatment record notes a diagnosis of lumbar radiculopathy.  
A November 2007 EMG was normal.  

The report of the April 2008 VA examination reflects that the 
Veteran was diagnosed with bilateral DJD of the knees, left 
shoulder impingement syndrome, status post cervical spine 
fusion, DDD of the lumbar spine, left elbow sprain/strain, 
and left hand sprain/strain.  The VA examiner opined that 
these disabilities were not related to the Veteran's service-
connected left knee disability.  With regard to the injuries 
sustained in 2001 and 2004 (as described above), the VA 
examiner opined that the left knee disability would not have 
affected his ability to get out of the way of falling 
objects.  

In sum, none of the medical evidence of record in any way 
relates the Veteran's current left elbow, lumbar spine, 
cervical spine, left shoulder, and left hand disabilities to 
service or to his service-connected left knee disability.  
With regard to the question of secondary service connection, 
the only medical opinion of record is against finding such a 
relationship.  Further, the Veteran has not presented or 
identified existing evidence that would, in fact, support any 
of the claims on either a direct or secondary basis.  Without 
medical evidence of such a nexus, there is simply no basis on 
which to grant the claims; hence, the appeal as to these 
matters must be denied.

In adjudicating these claims, the Board has also considered 
the appellant's written assertions; however, this evidence 
does not provide a basis for allowance of the claims.  As 
indicated above, these claims turn on the medical matter of a 
medical relationship between the current left elbow, lumbar 
spine, cervical spine, left shoulder, and left hand 
disabilities and service, to include the service-connected 
left knee disability-a matter within the province of trained 
medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant is not shown to be other than a layperson without 
the appropriate medical training and expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for left elbow, lumbar spine, cervical 
spine, left shoulder, and left hand disabilities-to include 
as secondary to the Veteran's service-connected left knee 
disability-must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as no competent, probative 
evidence supports any of the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a left elbow sprain/strain, to include 
as secondary to the Veteran's service-connected left knee 
disability, is denied.

Service connection for DDD of the lumbar spine, to include as 
secondary to the Veteran's service-connected left knee 
disability, is denied.

Service connection for a cervical spine disability, to 
include as secondary to the Veteran's service-connected left 
knee disability, is denied.

Service connection for left shoulder impingement syndrome, to 
include as secondary to the Veteran's service-connected left 
knee disability, is denied.

Service connection for a left hand strain, to include as 
secondary to the Veteran's service-connected left knee 
disability, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.

As regards the claim for increase for service-connected left 
knee disability, as mentioned, in June 2009, the Veteran 
submitted a copy of a SSA decision granting disability 
benefits for impairments involving the neck, left arm, lower 
limb, and PTSD.  The decision notes a medical report from 
Edison Orthopaedic Institute dated June 21, 2007, which 
references an MRI of the left knee.  While SSA records are 
not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Here, the June 2007 private medical record may have 
bearing on the Veteran's claim for an increased rating.  
Thus, the Board finds that the RO should obtain and associate 
with the claims file copies of all medical records underlying 
the SSA determination prior to rendering a decision on this 
issue.  The Ro should follow the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

Pertinent to the claim for service connection for right knee 
disability, the Board notes that service connection may be 
established for disability resulting from personal injury or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that he injured his right knee during 
service at the same time that he injured his left knee.  He 
said that the injury to his left knee was more severe and 
required surgery.  He asserts that he received treatment for 
both knees during service.  A review of his STRs does not 
show a specific injury to his right knee; however, an August 
1978 orthopedic examiner (prior to discharge) did note 
bilateral chondromalacia.  Unfortunately, while the April 
2008 VA examiner stated that the right knee disability was 
not secondary to his left knee disability, the examiner did 
not provide an opinion as to whether a direct nexus exists 
between the reports of chondromalacia during service and the 
later diagnosis of DJD of the right knee.  Hence, the Board 
finds that further examination and medical opinion is needed 
to resolve this claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding STRs from Tripler Army Hospital.  
As discussed above, the Veteran submitted additional records 
from Tripler Army Hospital that were not previously 
considered.  These records show treatment for the Veteran's 
left knee, but the Veteran asserts that he also received 
treatment for his right knee.  Since it is unclear whether 
the claims file contains all the medical records from Tripler 
Army Hospital, the Board finds that the RO should ensure that 
all the medical records from Tripler Army Hospital are 
associated with the claims file.  The RO should follow the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

The Board also notes that service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
disorder; a link, established by medical evidence, between 
current symptomatology and the claimed in-service 
stressor(s); and credible supporting evidence that the 
claimed in-service stressor(s) actually occurred.  38 C.F.R. 
§ 3.304(f) (2008).  In March 2002, 38 C.F.R. § 3.304(f) was 
amended, effective March 7, 2002, with respect to claims 
based on personal assault. See 67 Fed Reg. 10330-10332 (March 
7, 2002), codified at 38 C.F.R. § 3.304(f)(3).

A review of the claims file reflects PTSD was first 
documented in an April 1998 VA treatment record.  At that 
time, the Veteran reported that his stressors occurred during 
childhood.  The reported stressors included witnessing his 
father kill his mother and then commit suicide, and being 
physically and sexually abused in foster care.  A July 2007 
VA treatment record notes that the Veteran reported that he 
had 2 tours of duty in Vietnam and had occasional flashbacks.  
The Board notes that his DD 214 does not reflect service in 
Vietnam.  

A May 2008 Memorandum in the claims file reflects that the RO 
requested that the Veteran provide information regarding his 
military stressors in December 2007 and February 2008 
letters, but did not receive a response.  Hence, the RO 
determined that there was insufficient information to request 
corroboration from the U.S. Army and Joint Services Records 
Research Center (JSRRC).

In February 2009, the Veteran submitted a Statement in 
Support of Claim for Service Connection for PTSD (VA Form 21-
0781).  He described the following military stressors:  while 
training at night, he tripped and fell injuring his knees and 
he received improper follow-up care; and hearing fellow 
soldiers having nightmares and screaming in his sleeping 
quarters.  In another statement submitted that month, he said 
that on August 5, 1978, he was drugged and sexually molested 
by another soldier in his living quarters.  He said that he 
reported the incident, but nothing was done and there is no 
record of the incident.  

In February 2009, the Veteran submitted a military record 
dated in August 1978 in which his medical platoon leader 
recommended that the Veteran be discharged from military 
service as soon as possible because of poor job performance 
and an inability to adjust to the military.  It was noted 
that the Veteran was unable to cope psychologically with the 
pressures of a combat ready infantry unit.  This record was 
submitted without a waiver of initial consideration by the 
RO.  See 38 C.F.R. 
§ 20.1304(c).  Because this record may be pertinent to his 
claim for service connection for PTSD, the claim must be 
remanded to the RO for initial review.  

Also, given the Veteran's recent allegations of sexual 
assault, the Board notes that the provisions of 38 C.F.R. § 
3.304(f) apply.  The amendments to 38 C.F.R. 
§ 3.304(f) noted above reflect a recognition that service 
records may not contain evidence of personal assault, and 
that alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  See also VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Topic 17, Developing Claims for Service Connection 
for PTSD Based on Personal Trauma (Dec. 13, 2005).

Specifically, 38 C.F.R. § 3.304(f)(3) provides that evidence 
other than service records may corroborate the occurrence of 
a stressor.  Furthermore, VA may not deny PTSD claims based 
on personal assault without first advising claimants that 
evidence from sources other than a veteran's service records 
may help establish that the claimed stressor occurred.  38 
C.F.R. § 3.304(f)(3).

In February 2009, the RO sent a letter to the Veteran 
notifying him of evidence from sources other than his service 
records that may help him substantiate his claim for service 
connection for PTSD based on personal assault.  In this 
regard, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  This 
should include, in light of the August 1978 military record 
submitted by the Veteran, obtaining a complete copy of the 
Veteran's military personnel record.  

As regards the claim for a TDIU, the he Board notes that, the 
Veteran is currently ineligible for schedular consideration 
of a TDIU because he does not have a single disability rated 
60 percent and his combined disability rating is less than 70 
percent.  See 38 C.F.R. § 4.16(a) (2008).  Given that the 
issue for consideration on remand could result in eligibility 
for a TDIU on a schedular basis, the Board finds that the 
claim for a TDIU is inextricably intertwined with the claims 
for service connection, and that the claims should be 
considered together.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a Veteran's claim 
for the second issue).  As such, appellate action on the TDIU 
claim, at this juncture, would be premature.  Hence, remand 
of this matter is warranted, as well.

Finally, to ensure that all due process requirements are met, 
while the matters are on remand, the RO should give the 
appellant another opportunity to present information and/or 
evidence pertinent to the claims remaining on appeal.  The 
RO's notice letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims 
remaining on appeal (to include arranging for the Veteran to 
undergo further examination in connection with the left knee 
and/or PTSD claim(s), if warranted).  For the sake of 
efficiency, the RO's adjudication should include 
consideration of all additional evidence submitted since the 
October 2008 SOC.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain the Veteran's military 
personnel records from the National 
Personnel Records Center (NPRC), the 
appropriate service department, or any 
other source.  In requesting the records 
from any Federal facility, the RO must 
follow the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

2.  The RO should undertake appropriate 
action to obtain the Veteran's medical 
records from Tripler Army Hospital.  In 
requesting the records from any Federal 
facility, the RO must follow the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant that the 
records were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  The RO should also request that SSA 
furnish a copy of any records associated 
with the Veteran's claim for disability 
benefits, including any decision(s) made 
in connection with the claim and all 
medical records underlying the 
determination(s)n.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

4.  The RO should send to the Veteran a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to claims 
remaining on appeal   The RO should explain 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

5.  If the Veteran responds to the letter 
in paragraph 4, or to the February 2009 
letter regarding his claim for service 
connection for PTSD, the RO should assist 
him in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, the 
RO should notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  After all records/responses received 
are associated with the claims file,  the 
RO should arrange for the Veteran to 
undergo VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

The physician should clearly identify all 
current right knee disability(ies).  Then, 
with respect to each diagnosed disability, 
the examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the disability was 
incurred in, or is otherwise medically 
related to, the Veteran's military service, 
to include any complaints noted therein and 
the diagnosis of bilateral chondromalacia 
noted in August 1978.

The physician should set forth all 
examination findings, along with a complete 
rationale for each conclusion reached, in a 
printed (typewritten) report.

7.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the Veteran to 
undergo further examination in connection 
with the left knee and/or PTSD claim(s), 
if warranted), the RO should readjudicate 
the claims on appeal in light of all 
pertinent evidence (to include, for the 
sake of efficiency, all additional 
evidence submitted since the October 2008 
SOC) and legal authority.

10.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran an appropriate supplemental SOC 
(SSOC) that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  
The RO is also remanded that this appeal has been advanced on 
the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


